627 N.W.2d 260 (2001)
Charlene POWE, Plaintiff-Appellant,
v.
MICHIGAN DEPARTMENT OF CORRECTIONS, Defendant-Appellee.
No. 118082, COA No. 228778.
Supreme Court of Michigan.
June 8, 2001.
On order of the Court, the application for leave to appeal from the October 24, 2000, decision of the Court of Appeals is considered, and it is DENIED, because we *261 are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., dissents and states as follows:
Due to substantial similarities between this case and Hazle v. Ford Motor Co. (Docket No. 116162), ___ Mich. ___, 619 N.W.2d 535, I would hold this case in abeyance pending the decision in Hazle. Both cases involve claims of failure to promote on the basis of race and questions of establishing the elements of a prima facie case in the context of failure to promote. Specifically, the issue presented in both cases is the level of proof necessary to create an inference of unlawful discrimination. I believe our resolution of the issue in Hazle will aid in resolving the issue presented here. Therefore, I would hold the application in abeyance for Hazle.